
	
		II
		110th CONGRESS
		1st Session
		S. 2520
		IN THE SENATE OF THE UNITED STATES
		
			December 19, 2007
			Mr. Johnson (for
			 himself, Mr. Smith, and
			 Mr. Dorgan) introduced the following
			 bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  Indian tribal governments to transfer the credit for electricity produced from
		  renewable resources.
	
	
		1.Transfer by Indian tribal
			 governments of credit for electricity produced from renewable
			 resources
			(a)In
			 generalParagraph (3) of
			 section
			 45(e) of the Internal Revenue Code of 1986 (relating to
			 production attributable to the taxpayer) is amended to read as follows:
				
					(3)Production
				attributable to the taxpayer
						(A)In
				generalIn the case of a
				facility in which more than 1 person has an ownership interest, except to the
				extent provided in regulations prescribed by the Secretary, production from the
				facility shall be allocated among such persons in proportion to their
				respective ownership interests in the gross sales from such facility.
						(B)Special rule for
				Indian tribal governmentsIn the case of a facility described in
				subparagraph (A) in which an Indian tribal government (within the meaning of
				section 7871) has an ownership interest in the gross sales from such facility,
				such government may assign to any other person who has such an ownership
				interest in such facility any portion of the production from the facility that
				would (but for this subparagraph) be allocated to such government. Any such
				assignment may be revoked only with the consent of the Secretary and shall be
				made at such time and in such manner as the Secretary may
				provide.
						.
			(b)Effective
			 dateThe amendment made by this section shall apply to
			 electricity produced and sold after December 31, 2006.
			
